DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 05/03/2021, with respect to the rejections of claims 1-11, 19-32, 34-35, and 37-38 under 35 U.S.C. 102(a)(1) as being anticipated by Huawei, (3GPP TSG RAN WG1 Meeting #96 bis, R1-1905649, Xi’an, China, 8th – 12th April, 2019, Agenda item: 7.2.2.2.3, Source Huawei, Title: Feature lead summary of HARQ enhancements for NR-U) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 11/17/2020 has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Macenko (Reg. No.: 71,261) on 5/11/2021.

				In the Claims


receiving a first Downlink Control Information, DCI, associated with a first Downlink, DL, data transmission, the first DCI comprising a predefined PDSCH-to-HARQ-timing-indicator, the predefined PDSCH-to-HARQ-timing indicator having a predefined value indicating that HARQ feedback for the first DL data transmission is to occur once the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value;
receiving the first DL data transmission;
determining a HARQ feedback for the first DL data transmission;
receiving a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ-timing-indicator indicating a location in time for HARQ feedback associated with the second DL data transmission;
setting a location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission; and
transmitting the HARQ feedback associated with the first DL data transmission at the set location in time.

Claims 2-38. 	(Canceled)



Claim 40.	(New) The method of claim 39, wherein receiving the second DCI comprises receiving information indicating a number of how many HARQ processes should be reported, the number including all pending PDSCHs and all PDSCHs having a DCI comprising a non-applicable PDSCH-to-HARQ-timing-indicator since a last PDSCH have a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator.

Claim 41.	(New) The method of claim 40, wherein receiving the information indicating a number of how many HARQ processes should be reported comprises receiving a Downlink Assignment Indicator, DAI.

Claim 42.	(New) The method of claim 39, further comprising, subsequent to receiving the second DCI associated with the second DL data transmission, determining that the second DL data transmission is of a same PDSCH group as the first DL data transmission, 
	wherein setting the location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission, and transmitting the HARQ feedback associated with the first DL data transmission at the set location in time are performed only upon determining that the second DL data transmission is of the same PDSCH group as the first DL data transmission.



Claim 44.	(New) The method of claim 43 wherein the UE-specific DCI further comprises a HARQ process Identifier, ID.

Claim 45.	(New) The method of claim 44 wherein the UE-specific DCI further comprises a New Data Indicator, NDI, value corresponding to the HARQ process ID.

Claim 46.	(New) The method of claim 43 where the UE-specific DCI further comprises a PDSCH group ID and a corresponding Downlink Assignment Indicator, DAI. 

Claim 47.	(New) The method of claim 43 wherein the UE-specific DCI further comprises a trigger bit indicating that the PDSCH-to-HARQ-timing-indicator is applicable to all PDSCHs with a pending or non-applicable PDSCH-to-HARQ-timing-indicator.

Claim 48.	(New) The method of claim 47 wherein the trigger bit comprises part of a DCI that is scheduling a PDSCH.

Claim 49.	(New) The method of claim 47 wherein the trigger bit comprises part of a DCI that is not scheduling a PDSCH.

Claim 50.	(New) The method of claim 1 wherein the predefined PDSCH-to-HARQ-timing-indicator is a numerical PDSCH-to-HARQ-timing-indicator having a predefined value indicating that the HARQ feedback for the first DL data transmission should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value.

Claim 51.	(New) The method of claim 50, wherein the predefined value comprises an existing PDSCH-to-HARQ-timing-indicator value that has been remapped from indicating a delay value to indicating that HARQ transmissions should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value.

Claim 52.	(New) The method of claim 51 wherein, prior to receiving the first DCI, the wireless device receives an instruction to remap the existing PDSCH-to-HARQ-timing-indicator value from indicating a delay value to indicating that HARQ transmissions should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value.

Claim 53.	(New) The method of claim 50, wherein the predefined value comprises an additional bit that has been added to an existing PDSCH-to-HARQ-timing-indicator value bit field in the DCI.


	determining a PDSCH-to-HARQ-timing for an upcoming Downlink, DL, data transmission to a User Equipment, UE;
	determining that the HARQ feedback for the upcoming DL data transmission should be delayed by the UE until further notification from the base station; and
transmitting, to the UE, a first Downlink Control Information, DCI, associated with the upcoming DL data transmission, the first DCI comprising a predefined PDSCH-to-HARQ-timing-indicator value for indicating to the UE that HARQ feedback for the upcoming DL data transmission should be delayed until further notification from the base station.

Claim 55.	(New) The method of claim 54 wherein determining that the HARQ feedback for the upcoming DL data transmission should be delayed by the UE until further notification from the base station comprises determining that a processing delay from the end of the upcoming DL data transmission to the beginning of the HARQ feedback opportunity is less than a minimum threshold delay.

Claim 56.	(New) The method of claim 54 wherein the predefined PDSCH-to-HARQ-timing-indicator value comprises a non-applicable value.

Claim 57.	(New) The method of claim 54 wherein the predefined PDSCH-to-HARQ-timing-indicator value comprises an existing PDSCH-to-HARQ-timing-indicator value that has been 

Claim 58.	(New) The method of claim 57 wherein, prior to sending the first DCI, the base station sends, to the UE, an instruction to remap the existing PDSCH-to-HARQ-timing-indicator value from indicating a delay value to indicating that HARQ transmissions should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value.

Claim 59.	(New) The method of claim 54, wherein the predefined PDSCH-to-HARQ-timing-indicator value comprises an additional bit that has been added to an existing PDSCH-to-HARQ-timing-indicator value bit field in the DCI.

Claim 60.	(New) The method of claim 54 further comprising transmitting the further notification to the UE.

Claim 61.	(New) The method of claim 60 wherein transmitting the further notification to the UE comprises transmitting a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ-timing-indicator.

Claim 62.	(New) The method of claim 61 wherein transmitting the second DCI further comprises transmitting at least one of the following: a HARQ process Identifier, ID; a New Data 

Claim 63.	(New) A wireless device for setting Hybrid Automatic Repeat Request, HARQ, timing for Physical Downlink Shared Channel, PDSCH, with a pending PDSCH-to-HARQ-timing-indicator, the wireless device comprising processing circuitry configured to:
receive a first Downlink Control Information, DCI, (508) associated with a first Downlink, DL, data transmission, the first DCI comprising a predefined PDSCH-to-HARQ-timing-indicator for indicating to the wireless device that HARQ feedback for the first DL data transmission should be delayed;
receive the first DL data transmission;
determine a HARQ feedback for the first DL data transmission;
receive a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ-timing-indicator indicating a location in time for HARQ feedback associated with the second DL data transmission;
set a location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission; and
transmit the HARQ feedback associated with the first DL data transmission at the set location in time.



Claim 65.	(New) A base station for setting Hybrid Automatic Repeat Request, HARQ, timing for Physical Downlink Shared Channel, PDSCH, with a pending PDSCH-to-HARQ-timing-indicator, the base station comprising processing circuitry configured to:
	determine a PDSCH-to-HARQ-timing for an upcoming Downlink, DL, data transmission to a User Equipment, UE;
	determine that the HARQ feedback for the upcoming DL data transmission should be delayed by the UE until further notification from the base station; and
transmit, to the UE, a first Downlink Control Information, DCI, associated with a first DL data transmission, the first DCI comprising a predefined PDSCH-to-HARQ-timing-indicator value for indicating to the UE that HARQ feedback for the first DL data transmission should be delayed until further notification from the base station.

Claim 66.	(New) The base station of claim 65 wherein the processing circuitry comprises one or more processors and memory storing instructions executable by the one or more processors whereby the wireless device is operable to perform the steps.






Allowable Subject Matter
Claims 1, and 39-66 (now 1-29) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is that the following limitations of claim 1 is not found in cited reference.  Further, the prior arts on record do not suggest following:
“receiving a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ timing-indicator indicating a location in time for HARQ feedback associated with the second DL data transmission; and”
“setting a location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission;”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter G Solinsky/Primary Examiner, Art Unit 2463